Citation Nr: 0311623	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  92-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from June 1972 
to February 1981

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for hearing loss.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's military entrance examination reveals that 
his hearing was normal except for slight hearing loss at the 
4000 Hertz bilaterally.

3.  The veteran's military separation examination reveals 
that he had hearing loss at 4000 and 6000 Hertz in the right 
ear and at 3000, 4000, and 6000 Hertz in the left ear.  

4.  The service medical records reveal that the veteran's 
pre-existing slight hearing loss increased in severity during 
his military service.  

5.  VA medical records reveal that the veteran has a current 
hearing loss disability within the meaning of VA regulations.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110,  1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a statement of the case 
dated December 2001.  The Board concedes that this document 
did not tell the veteran which party would be responsible for 
obtaining which evidence.  However, based on the grant of 
service connection by the Board below, the Board concludes 
that additional assistance to the veteran on the issue of 
service connection for bilateral hearing loss is unnecessary.  

A remand or further development of the claim would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (2002).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2002).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2002).  

In June 1972 a military entrance medical examination of the 
veteran was conducted.  The veteran's hearing was tested and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

35
LEFT
10
5
10

30

Because the threshold for normal hearing is from 0 to 20 dB, 
with higher threshold levels indicating a degree of hearing 
loss, these results show that the veteran entered with a 
slight hearing loss in the 4000 Hertz range of both ears.  
Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In July 1980 separation medical examination of the veteran 
was conducted.  At this examination an audiological 
evaluation was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
45
LEFT
10
10
5
25
25

The pure tone thresholds, in decibels, at 6,000 Hertz were 50 
in the right ear and 25 in the left ear.  These test results 
show that the veteran's pre-existing slight hearing loss 
increased in severity during his period of active military 
service.  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002). 

In March 2002 a VA audiological evaluation was conducted.  
Most of the information on this examination report is given 
in graphical rather than numerical form.  However the Board 
can determine that the veteran auditory thresholds for all 
frequencies tested are greater than 30 decibels.  Also, the 
veteran's speech recognition scores are 75 percent in the 
right ear and 40 percent in the left ear.  As such, the 
evidence presented in this examination report reveals that 
the veteran has a current hearing loss disability within the 
meaning of the regulations.  38 C.F.R. § 3.385 (2002). 

The evidence of record shows that the veteran entered active 
service with a slight hearing loss.  His separation 
examination clearly shows that he had additional hearing 
loss.  As such, the veteran's hearing loss clearly increased 
in severity during his active military service.  The medical 
evidence of records also clearly shows that veteran has a 
current hearing loss disability within the meaning of the 
applicable VA regulation.  Faced with these facts the Board 
must conclude that the veteran's hearing loss disability was 
aggravated by his active military service. 


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

